Citation Nr: 0212435	
Decision Date: 09/19/02    Archive Date: 09/26/02

DOCKET NO.  00-08 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased initial disability rating for 
posttraumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).

Procedural history

The veteran had active service from August 1966 to May 1970.  
Service in Vietnam is indicated by the evidence of record.

The RO received the veteran's request to reopen a previously 
denied and unappealed claim for entitlement to service 
connection for PTSD on February 9, 1998.  In a June 1999 
rating decision, the RO granted the veteran's claim for 
service connection and awarded a 30 percent disability 
rating, effective February 9, 1998.  The veteran disagreed 
with the June 1999 rating decision and initiated this appeal.  
The appeal was perfected with the timely submission of a the 
veteran's substantive appeal (VA Form 9) in March 2000.  

Other issue

In a July 2000 rating decision, the RO denied entitlement to 
a total disability rating based on individual unemployability 
(TDIU).  Despite argument addressing this claim in an April 
9, 2002 statement of the veteran's representative at the RO, 
it does not appear that the veteran has appealed that 
decision.  An appeal consists of a timely filed notice of 
disagreement in writing and, after a statement of the case 
(SOC) has been furnished, a timely filed substantive appeal.  
See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.200 
(2001); see also Archbold v. Brown, 9 Vet. App. 124, 130 
(1996).  Accordingly, the issue of entitlement to TDIU is not 
before the Board and will be discussed no further herein.  To 
the extent that the representative's argument was an attempt 
to reopen the TDIU claim, the veteran and representative 
should contact the RO.


FINDING OF FACT

The veteran's PTSD is manifested by severe to major social 
and industrial impairment with deficiencies in work, family 
relations, judgment, thinking and mood.


CONCLUSION OF LAW

The criteria for a 70 percent initial disability rating for 
PTSD have been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.130, Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to a higher initial 
disability rating for his service-connected PTSD, which is 
currently rated as 30 percent disabling.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters  and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The Board has noted that the record does not contain a 
specific communication from the RO to the veteran concerning 
the VCAA.  However, the veteran was notified of the relevant 
law and regulations, and of the types of evidence that could 
be submitted by him in support of his claim, by the June 1999 
rating decision, February 2000 SOC, and the October 2000 
supplemental statement of the case (SSOC).  Significantly, 
the veteran's national representative, in a written brief 
presentation dated April 30, 2002, discussed the VCAA and did 
not indicate that he believed that any deficiency existed 
with respect to the VCAA.   Based on these communications, 
the Board believes that the provisions of the VCAA pertaining 
to notice have been effectively satisfied, notwithstanding 
the absence of a letter specifically referencing the VCAA.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.
In particular, the veteran identified records from the Martin 
Psychological Clinic in February 1995.  The RO requested and 
obtained these records.  The veteran identified records from 
the Social Security Administration (SSA) and from the 
Jacobetti Veteran's Home in various statements, and the RO 
obtained those records.  The RO obtained the veteran's 
service medical records and scheduled him for a VA 
examination in November 1995; however, the veteran did not 
report for this examination.  The veteran was afforded 
another VA examination in May 1999; the examination report is 
of record.  Also of record are outpatient treatment reports.  
There is no indication that there exists any evidence which 
has a bearing on this case which has not been obtained.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran presented personal testimony before 
an RO Hearing Officer in February 1999.  He has submitted 
statements in support of his claim, and his representative 
has submitted written arguments on his behalf.  In addition, 
the veteran submitted evidence in May 1998 and in January and 
March 2000.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(a), 4.1 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases. 38 
C.F.R. § 4.21 (2001).

Specific schedular criteria 

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2001).  The Board notes in passing that 
effective November 7, 1996, before the veteran's claim was 
filed, VA's Rating Schedule, 38 C.F.R. Part 4, was amended 
with regard to rating mental disorders, including PTSD.  See 
61 Fed. Reg. 52695 (Oct. 8, 1996) [codified at 38 C.F.R. § 
4.130].  Since the veteran's claim for benefits based on PTSD 
which was ultimately granted was not filed until February 
1998, after the regulatory change occurred, only the current 
version of the schedular criteria is applicable to his claim. 
Cf. Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991).

Diagnostic Code 9411 provides for the following levels of 
disability.

100% Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes 
or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation or own 
name.

70% Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); 
inability to establish and maintain effective 
relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short-and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).

GAF scores

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e. g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West Supp. 2001).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. §§ 3.102, 4.3 
(2001).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims 
(Court) (previously the Court of Veterans' Appeals) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence.)  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991). 

Analysis

Preliminary matters 

The Board is initially presented with a record on appeal 
which demonstrates that, in addition to PTSD, the veteran has 
been diagnosed with a personality disorder and substance 
abuse.  Those disorders are not service-connected, and are 
subject to  restrictions regarding service connection.  
Governing regulations provide that personality disorders are 
not diseases within the meaning of applicable legislation 
providing for payment of VA disability compensation benefits.  
See 38 C.F.R. 
38 U.S.C.A. §§ 3.303(c), 4.9, 4.127 (2001).  The law also 
generally precludes compensation for alcohol abuse 
disabilities, and secondary disabilities that result from 
primary alcohol abuse.  See 38 U.S.C.A. § 105 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.1(n), 3.301 (1998); VAOPGPREC 2-97 
(January 16, 1997); and Allen v. Principi, 237 F.3d 1368 
(Fed. Cir. 2001).

However, the Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).   

The medical evidence indicates that the veteran's substance 
abuse is not currently contributing to the veteran's overall 
disability.  The October 1998 report of D.R., MSW, CSW shows 
that his substance abuse is in full remission.  In regard to 
the veteran's personality disorder, it has only been 
diagnosed by D.R., in October 1998, and she made no comment 
on attribution of symptoms.  The May 1999 VA examiner did not 
include a diagnosis of a personality disorder.  

The Board finds that, because there is little if any evidence 
specifically attributing any part of the veteran's 
psychiatric symptomatology to symptoms other than PTSD, all 
of the veteran's psychiatric symptomatology will be 
considered as stemming from his service connected PTSD.

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992).

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2001); that 
diagnostic code pertains specifically to PTSD.  The Board can 
identify nothing in the evidence to suggest that another 
diagnostic code would be more appropriate and the veteran has 
not requested that another diagnostic code should be used.  
Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 9411.

Schedular rating

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2001); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).   
In this case, there is no relevant medical evidence prior to 
1995.  All relevant evidence has been considered in this 
decision.  

After having carefully considered the matter, and for reasons 
and bases which will be expressed in greater detail below, 
the Board has concluded that a 70 percent disability rating 
may be appropriately assigned.  The evidence of record 
indicates that the veteran does not display all of the 
criteria reflective of a 70 percent evaluation.  However, the 
veteran's GAF scores; his severe level of social impairment; 
and his longstanding lack of employment, attributed to 
impairment of social function and impulse control, are all 
indicative of the fact that his PTSD is worse than is 
reflected by the current 30 percent rating.  It is the 
judgment of the Board that application of the schedular 
criteria to the veteran's symptoms more appropriately 
warrants a 70 percent rating.  Further, for reasons explained 
below, the Board has concluded that the evidence does not 
reflect total social or industrial impairment so as to 
warrant a 100 percent rating.  

The Board's decision that a 70 percent disability rating is 
warranted in this case is based on evidence demonstrating 
occupational and social impairment, with deficiencies in most 
areas, such as work, family relations, judgment, thinking and 
mood, due primarily to evidence of extreme social isolation.  
The May 1999 VA examination shows that the veteran is often 
depressed; he is divorced, he avoids people and is fearful of 
social situations.  When married he was verbally abusive to 
wife.  He currently lives by himself and prefers to be alone.  
He avoids relationships.  The October 1998 report of D.R. 
shows detachment from others and a low sense of self-esteem 
due to lack of social contact.  The veteran feels incompetent 
as to social skills; he has no friends and harbors distrust 
toward people.  In addition to PTSD, D.R. diagnosed  severe 
major depressive disorder, without inter-episode recovery.  
The April 1997 report of M.L.F. shows that the veteran is 
extremely uncomfortable around people.  Similarly, the 
October 1995 report of I.T., Counselor, shows that he is 
almost isolated except that he spends some time with his 
parents.  I.T. described the veteran's symptoms as severe.  

[It should also be noted that use of terminology such as 
"severe" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 
(2001).]

The Board also notes evidence of frequent or constant panic 
attacks, as shown by the October 1995 report of I.T., by the 
October 1998 report of D.R. and by the December 1996 letter 
from the veteran's former wife; evidence of unpredictable and 
persistent anger as shown by the October 1998 report of D.R. 
and by the May 1998 letter from the veteran's former wife; 
evidence of past suicidal ideation and an attempt, as shown 
by the May 1999 VA examination, the October 1998 report of 
D.R., and a May 1998 letter from the veteran's former wife; 
evidence of obsessional rituals which interfere with routine 
activities, as shown by a statement in the May 1999 VA 
examination report that the veteran avoids traveling west 
from his home and has a "western phobia," that he avoids 
open spaces and has a fear of pointed objects which remind 
him of rockets.

The Board also notes evidence of occupational impairment as 
shown in statements from the May 1999 VA examination that the 
veteran has not worked since 1994 and is on SSA disability 
due to anxiety and depression.  The veteran stated that he 
couldn't deal with people in authority.

The veteran's GAF scores are consistent with a severe to 
major level of industrial and social impairment.  The 
veteran's lowest GAF score is 38.  He has also registered a 
score of 45.  The score of 38 reflects some impairment in 
reality testing or communication or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood .  The score of 45 reflects 
serious symptoms or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).

It is clear from the medical evidence that the veteran does 
not meet all of the criteria for a 70 percent rating.  There 
is, for example, no evidence of spatial disorientation and no 
indication of neglect of personal hygiene. Indeed, the 
veteran was reported to be well-dressed and well-groomed in 
the May 1999 VA examination, the October 1998 report of D.R. 
and the April 1997 report of M.L.F.  Moreover, the veteran's 
speech has not been described as illogical, obscure or 
irrelevant.  However, even though all of the criteria for the 
assignment of a 70 percent disability rating have not been 
met, the Board concludes that the symptomatology of the 
veteran's PTSD, being reflective of major impairment in 
occupational and social functioning, is more serious than 
either the "occasional decrease in work efficiency" or the 
"reduced reliability" contemplated by the 30 and 50 percent 
levels, and more closely approximates "deficiencies in most 
areas" as contemplated by the 70 percent disability rating.  
To that extent, the appeal is granted.  See 38 C.F.R. § 4.7 
(2001); see also 38 C.F.R. § 4.21 (2001) [it is not expected, 
especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified].

The Board further concludes, after a review of the record, 
that the evidence does not support a conclusion that the 
veteran has symptoms of total occupational and social 
impairment which would warrant the assignment of a 100 
percent disability rating.  The evidence does not show such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations (the 
veteran denied hallucinations in the May 1999 VA 
examination); grossly inappropriate behavior; intermittent 
inability to perform activities of daily living ,including 
maintenance of minimal personal hygiene; or disorientation to 
time or place (the veteran was reported as oriented in all 
spheres in May 1999 and October 1998).

In determining that a 100 percent disability rating is not 
warranted, the Board relies on the veteran's own statements 
as well as on the medical evidence of record.  As to the 
former, the veteran himself does not appear to endorse 
symptoms of the overall severity required for a 100 percent 
rating.  Although he admits to a past suicide attempt, there 
is no evidence of any current plan or ideation, and there is 
no evidence that he has harmed others, so as to present a 
persistent danger of hurting himself or others.  Also, 
although the veteran's short term memory was said to be 
moderately impaired in May 1999, and there is no evidence to 
show memory loss for names of close relatives, his own 
occupation or his own name.  

In denying a 100 percent rating, the Board places great 
weight on the evaluations of the trained psychiatrists who 
have interviewed the veteran.  The GAF scores assigned have 
ranged from 38 to 45, which as discussed above are consistent 
with serious to major impairment of occupational and social 
functioning.  These GAF scores appear to be consistent with 
the veteran's reported symptomatology.  There have been 
assigned no lower GAF scores and there is no indication of 
behavior or impairment in functioning consistent with lower 
GAF scores.  In essence, the objective evidence does not 
disclose the impairment of thought processes required for the 
assignment of a 100 percent rating.

The Board notes that the veteran is currently in receipt of 
SSA disability benefits, and the Board has considered this 
evidence in light of the veteran's January 2000 contention 
that he is therefore entitled to a 100 percent rating.  
However, although SSA determinations regarding 
unemployability and disability may be relevant in VA 
disability determinations, they are not binding on VA.  
Pierce v. West, No. 97-7067 (Fed. Cir. Mar. 16, 1998) 
[unpublished decision].  While the determination of the SSA 
may be evidence in support of a veteran's claim, SSA 
administrative decisions, including its factual conclusions, 
are not necessarily binding on VA or the Board.  See Collier 
v. Derwinski, 1 Vet. App. 413, 417 (1991). 

With respect to the issue now before the Board, as discussed 
in detail above, the assignment of disability ratings is 
governed by the VA ratings schedule, in this case 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  The Board has explained why 
it believes that a 70 percent disability rating is warranted 
in this case.  The Board places little weight of probative 
value on an unrelated determination made by another agency 
under a different statute.  Accordingly, the Board finds that 
the SSA determination is of little use in connection with the 
matter of whether a 100 percent disability rating is 
warranted for the veteran's service-connected PTSD.  


Fenderson considerations 

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating for a disability was not limited to 
that reflecting the then-current severity of the disorder.  
In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

In this case, the medical evidence of record appears to 
support the proposition that the veteran's PTSD has not 
changed appreciably during the period after February 9, 1998.  
As noted above, there are medical reports, including GAF 
scores of record from October 1998 and May 1999.  These show 
a similar level of disability.  At no time during the period 
does there appear to be such symptoms that would allow for 
the assignment of a 100 percent disability rating.  Based on 
the record, the Board finds that a 70 percent disability 
rating is properly assigned for the entire period after 
February 9, 1998.   

Extraschedular rating

In the Statement of the Case dated in February 2000, the RO 
concluded that an extraschedular evaluation was not warranted 
for the veteran's service connected PTSD.  Since this matter 
has been adjudicated by the RO, the Board will, accordingly, 
consider the provisions of 38 C.F.R. 3.321(b)(1) (2001).  
See VAOPGCPREC 6- 96.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. 3.321(b)(1) 
(2001).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  An exceptional case is said to 
include such factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The veteran has not indicated, nor has he presented evidence 
to support the premise, that his service connected PTSD 
results in such marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  The veteran was a resident at the Jacobetti 
Veteran's Home with a variety of disabilities from 1994 to 
1997, but there is no mention of PTSD.  He has evidently not 
been hospitalized since 1997.  

With respect to employment, according to the May 1999 VA 
psychiatric examination report, the veteran was terminated 
from jobs due to drinking, tardiness and absenteeism, rather 
than PTSD symptoms.  In any event, the Board believes that 
the veteran's PTSD symptomatology impacts his employability; 
however, this has been considered in the assignment of a 70 
percent rating.  Loss of industrial capacity is the principal 
factor in assigning schedular disability ratings.  See 38 
C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. § 4.1 specifically 
states: "[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

The Board has been unable to identify any other factor 
consistent with an exceptional or unusual disability picture, 
and the veteran has pointed to none.

In short, a preponderance of the evidence supports the 
proposition that the veteran's service-connected PTSD does 
not present such an exceptional or unusual disability picture 
as to render impractical the application of the regular 
schedular standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2000).  
Accordingly, an extraschedular evaluation is not warranted.

Conclusion

For the reasons and bases expressed above, the Board 
concludes that an increased 70 percent initial disability 
rating is warranted for the veteran's service-connected PTSD, 
but that a preponderance of the evidence is against 
assignment of a 100 percent rating.  To that extent, the 
veteran's claim is granted.


ORDER

Entitlement to an increased evaluation of 70 percent for PTSD 
is granted, subject to controlling regulations applicable to 
the payment of monetary benefits.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

